         Case 1:19-cv-00810-RBW Document 49 Filed 05/24/19 Page 1 of 1


                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________


No. 19-5121                                                 September Term, 2018
                                                                        1:19-cv-00810-RBW
                                                    Filed On: May 24, 2019 [1789479]
Electronic Privacy Information Center,

               Appellee

       v.

United States Department of Justice,

               Appellee

David Andrew Christenson,

               Appellant

                                         ORDER

       Upon consideration of the motion to appeal in forma pauperis, which was
received from appellant, it is, on the court's own motion,

       ORDERED that the motion to appeal in forma pauperis be referred to the district
court for resolution in the first instance. It is

       FURTHER ORDERED that this case be held in abeyance pending further order
of the court.

       The Clerk is directed to transmit this order and the original motion to the district
court. The district court is requested to notify this court promptly following its disposition
of the motion.

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk
                                                   BY:    /s/
                                                          Joseph A. D'Agostino
                                                          Deputy Clerk

Attachment:
      Motion for Leave to Proceed on Appeal In Forma Pauperis
